DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.    The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 has been entered.
 
Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


16, 24-25, 27-30 and 32 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Mikami et al (6611107).


Regarding claim 16, Mikami et al  (6611107) a display device, comprising (col. 6, lines 44-45, FIG. 1 illustrates the general configuration of an image display apparatus ) a plurality of power supply lines (40, 12) (Fig. 1 (12), col. 7, lines 37-40, a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3 such that  each power supply wire 40 has one end connected to a power supply 12), a first voltage line (3) and a second voltage line (3) extending along a first direction (col. 7, lines 37-39, and a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3, col. 8, lines 17-18, a signal voltage from the signal wire 3 is applied); and a display area arranged between the first voltage line (3) and the second voltage line (3) (note that as shown in Fig.1, most of the display region is located between two parallel signal wires 3 at the opposite end,) the display area including a plurality of pixel circuits, wherein at least one of the plurality of pixel circuits includes (col. 7, lines 27-28, col. 7, lines 51-52, an image display region with a plurality of pixel regions) a light emitting element (9) (col. 7, lines 50-51, the organic LED 9); a capacitor (5) (Fig. 2(5),col. 8, lines 5-6,  a sampling capacitor 5); a first transistor (1) configured to supply data signal from a data line extending along the first direction to the capacitor (5) (Fig. 2(1, 5), col. 8, lines 4-6, a sampling TFT 1 comprised of an n-type thin film transistor, and a sampling capacitor 5,  note that signal driving circuit 42 (shown Fig.1) must have data lines to be connected with the pixels); a second transistor (1) configured to supply reference voltage from a reference voltage line to the capacitor (col. 8, lines 17-19, a signal voltage from the signal wire 3 is applied to the sampling capacitor 5 through the sampling TFT 1,); and a drive transistor (7) configured to supply drive current from corresponding one of the plurality of power supply lines (12) to the light emitting element (9) according to a voltage stored in the capacitor (5) (col. 7, lines 42, lines 55-57, each thin film transistor and organic LED 9 are supplied with direct current power from the power supply 12, col. 8, lines 17-19, a signal voltage from the signal wire 3 is applied to the sampling capacitor 5 through the sampling TFT 1,col. 8, lines 27-28, note that the driving TFT 7 drives the associated organic LED 9).
Regarding claim 24, Mikami et al teach the first transistor (1) is configured to supply the data signal from the data line(42) to the capacitor (5) according to a first control signal(41, 42) (Fig. 2(1, 5), col. 8, lines 4-6, a sampling TFT 1 comprised of an n-type thin film transistor, and a sampling capacitor 5,  note that signal driving circuit 42 (shown Fig.1) must have data lines to be connected with the pixels, col. 7, lines 31-34, each scanning wire 2 is connected to a scan driving circuit 41, so that a scanning signal is sequentially outputted from the scan driving circuit 41 to each scanning wire 2), and a second transistor (1)  is configured to electrically connect the reference voltage line and the capacitor (5) according to a second control signal (41,42) (col. 8, lines 17-19, a signal voltage from the signal wire 3 is applied to the sampling capacitor 5 through the sampling TFT 1 , note that signal driving circuit 42 (shown Fig.1) must have data lines to be connected with the pixels1, col. 7, lines 31-34, each scanning wire 2 is connected to a scan driving circuit 41, so that a scanning signal is sequentially outputted from the scan driving circuit 41 to each scanning wire 2).
Regarding claim 25. Mikami et al teach the first control signal (41) is supplied from a first control signal line extending along a second direction (41) (col. 7, lines 31-34, each scanning wire 2 is connected to a scan driving circuit 41, so that a scanning signal is sequentially outputted from the scan driving circuit 41 to each scanning wire 20) which is perpendicular to the first direction (40) (col. 7, lines 37-39, and a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3, col. 8, lines 17-18, a signal voltage from the signal wire 3 is applied), and the second control signal (41) is supplied from a second control signal line extending along the second direction(41) ( col. 7, lines 31-34, each scanning wire 2 is connected to a scan driving circuit 41, so that a scanning signal is sequentially outputted from the scan driving circuit 41 to each scanning wire 20).
Regarding claim 27, Mikami et al teach  comprising a third voltage line (41) and a fourth voltage line (41) extending along a second direction which is perpendicular to the first direction (40) wherein the display area is surrounded by the first voltage line (3), the second voltage line (3), the third voltage line(41)  and the fourth voltage line (41) (col. 7, lines 37-39, and a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3, col. 8, lines 17-18, a signal voltage from the signal wire 3 is applied, col. 7, lines 31-34, each scanning wire 2 is connected to a scan driving circuit 41, so that a scanning signal is sequentially outputted from the scan driving circuit 41 to each scanning wire 20).
Regarding claim 28, Mikami et al  teach the first voltage line (3) and the second voltage line (3) are connected to a ground potential(11) (col. 7, lines 37-39, and a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3, col. 8, lines 17-18, a signal voltage from the signal wire 3 is applied, as shown in Fig. 2, the common electrode 11 is at a ground potential, note that the claim limitation “connected” is not necessarily interpreted to mean directly connected)
Regarding claim 29, Mikami et al  teach a cathode electrode of the light emitting element (9) is connected to a ground potential (11) (as shown in Fig. 2, the common electrode 11 is at a ground potential, col. 7, lines 43-45, an organic LED (light emitting diode) 9,for example, is disposed as a current driven electro-optical display element).
Regarding claim 30, Mikami et al  teach the light emitting element is an organic light emitting diode (OLED) , col. 7, lines 43-45, an organic LED (light emitting diode) 9,for example, is disposed as a current driven electro-optical display element).
Regarding claim 32, Mikami et al teach the reference voltage line extends along the first direction (col. 7, lines 37-39, and a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3, col. 8, lines 17-18, a signal voltage from the signal wire 3 is applied).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami et al (6611107).

Mikami et al  teach a third transistor (81) electrically connected between the drive transistor (7) and an anode electrode of the light emitting element (9)(Fig. 8 (81, 7, 9), col. 10, lines 58-60,  an n-type reference control TFT 81 inserted between the driving TFT 7 and organic LED 9 as a power supply control element).
It would have been obvious to one of ordinary skill in the art at the time the invention the invention was made to combine Mikami’s pixel driving (Fig. 2) with a pixel configuration (Fig. 8, fourth the embodiment) including a reference control TFT 81, the use of which helps to alternately suppress a degraded image quality as taught by Mikami et al. 
Regarding claim 18, Mikami et al teach  the first transistor (1) is configured to supply the data signal from the data line (42)  to the capacitor (5) according to a first control signal (40, 12) (Fig. 2(1, 5), col. 8, lines 4-6, a sampling TFT 1 comprised of an n-type thin film transistor, and a sampling capacitor 5,  note that signal driving circuit 42 (shown Fig.1) must have data lines to be connected with the pixels, col. 7, lines 42-43, col. 7, lines 37-40, a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3 such that  each power supply wire 40 has one end connected to a power supply 12).
 the third transistor is configured to electrically connect the drive transistor and the anode electrode according to a third control signal
Mikami et al teach the third transistor (81)  is configured to electrically connect the drive transistor(7)  and the anode electrode (9) according to a third control signal(40, 12) (Fig. 8 (81, 7, 9) col. 10, lines 58-60,  an n-type reference control TFT 81 inserted between the driving TFT 7 and organic LED 9 as a power supply control element, col. 7, lines 37-40, a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3 such that  each power supply wire 40 has one end connected to a power supply 12).
It would have been obvious to one of ordinary skill in the art at the time the invention the invention was made to combine Mikami’s pixel driving (Fig. 2) with a pixel configuration (Fig. 8, fourth the embodiment) including a reference control TFT 81, the use of which helps to alternately suppress a degraded image quality as taught by Mikami et al. 
Regarding claim 19, Mikami et al teach the first control signal (40) is supplied from a first control signal line extending along a second direction (col. 7, lines 37-40, a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3 such that  each power supply wire 40 has one end connected to a power supply 12).
which is perpendicular to the first direction, and the third control signal is supplied from a third control signal line (40) extending along the second direction
Mikami et al teach specifically teach the first control signal (40) is supplied from a first control signal line extending along a second direction which is perpendicular to the first direction, and the third control signal (40)  is supplied from a third control signal line (40) extending along the second direction (Fig. 8 (81, 7, 9) col. 10, lines 58-60,  an n-type reference control TFT 81 inserted between the driving TFT 7 and organic LED 9 as a power supply control element, col. 7, lines 37-40, a plurality of power supply wires 40 are routed in parallel with the respective signal wires 3 such that  each power supply wire 40 has one end connected to a power supply 12n note that it would be obvious to one of ordinary skill in the art to reconfigure the plurality of  power supply wires in orthogonal configurations since the functionalities display system are not affected by such reconfigurations).
It would have been obvious to one of ordinary skill in the art at the time the invention the invention was made to combine Mikami’s pixel driving (Fig. 2) with a pixel configuration (Fig. 8, fourth the embodiment) including a reference control TFT 81, the use of which helps to alternately suppress a degraded image quality as taught by Mikami et al. 
Regarding claim 20, Mikami et al teach the capacitor (5) includes a first electrode and a second electrode (Fig. 8 (5), see the configuration of the capacitor 5 in Fig. 8)  the first electrode is (5)  electrically connected to a gate terminal of the drive transistor(7)(Fig. 8 (5, 7), see the configurations of the capacitor 5 and driving TFT 7 in Fig. 8), and the second electrode (5) is electrically connected to a source terminal of the third transistor (81)(Fig.8 (5, 81), see the configurations of the capacitor 5 the  reference control TFT 81 in Fig. 8).
7.	Claims 21-23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami et al (6611107) in view of Joo et al (US 20030094613).

Regarding claim 21, Mikami et al teach  third transistor is an n-type thin-film-transistor (TFT) and includes amorphous silicon (Fig. 8 (81), col. 10, lines 58-60,  an n-type reference control TFT 81, col. 10, lines 25-26, since n-type thin film transistors are entirely used, it is possible to use amorphous TFTs).
Mikami et al do not specifically teach third transistor is an n-type thin-film-transistor (TFT) and includes amorphous silicon.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054],
It would have been obvious to one of ordinary of skill in the art at the time the invention was made to combine Mikami’s TFT 81 with Joo’s amorphous silicon, the use 
Regarding claim 22, Mikami et al teach the drive transistor is an n-type thin-film-transistor (TFT) and includes amorphous (col. 8, lines 27-28, driving TFT 7,  col. 10, lines 25-26, since n-type thin film transistors are entirely used, it is possible to use amorphous TFTs).
Mikami et al do not specifically teach the drive transistor is an n-type thin-film-transistor (TFT) and includes amorphous silicon.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054],
It would have been obvious to one of ordinary of skill in the art at the time the invention was made to combine Mikami’s driving TFT 7 with Joo’s amorphous silicon, the use of which helps maintain the potentials applied to the gates of the pixel driving TFTs as taught by Joo et al.
Regarding claim 23, Mikami et al teach  the first transistor is an n-type thin-film-transistor (TFT) and includes amorphous (col. 8, lines 4-6, a sampling TFT 1 comprised of an n-type thin film transistor, col. 10, lines 25-26, since n-type thin film transistors are entirely used, it is possible to use amorphous TFTs).
silicon.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054],
It would have been obvious to one of ordinary of skill in the art at the time the invention was made to combine Mikami’s driving TFT 1 with Joo’s amorphous silicon, the use of which helps maintain the potentials applied to the gates of the pixel driving TFTs as taught by Joo et al.
Regarding claim 31, Mikami et al  teach  the second transistor is an n-type TFT including amorphous (col. 8, lines 4-6, a sampling TFT 1 comprised of an n-type thin film transistor, col. 10, lines 25-26, since n-type thin film transistors are entirely used, it is possible to use amorphous TFTs).
Mikami et al do not teach the second transistor is an n-type TFT including amorphous silicon.
Joo et al (US 20030094613) teach the amorphous silicon island 52D in which a driving transistor will be formed [0035], and discloses gate patterns of the N-TFT being formed [0054],
It would have been obvious to one of ordinary of skill in the art at the time the invention was made to combine Mikami’s driving TFT 1 with Joo’s amorphous silicon, the .
8.	Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami et al (6611107) in view of Kimura et al (US 20030169218).
Regarding claim 26, Mikami et al do not teach number of the plurality of pixel circuits arranged in the first direction is smaller than a number of the plurality of pixel circuits arranged in a second direction which is perpendicular to the first direction.
Kimura et al (US 20030169218) teach number of the plurality of pixel circuits arranged in the first direction is smaller than a number of the plurality of pixel circuits arranged in a second direction which is perpendicular to the first direction ([0111] In FIG. 11, the electronic device includes a power source circuit 1010, [0112] driving circuit 1004 maybe installed on a TFT array substrate of the display panel 1006, note that the display panel 1006 on Fig. 11 is a rectangular shape. One of ordinary skill in the art would have ascertained that the number of pixels in the vertical direction inside the rectangular display panel 1006 is less that the number of pixels in the horizontal direction by the virtue of the display’s shape).
It would have been obvious to one of ordinary skill in the art at the time the invention wad made to combine Mikami’s display system with Kimura’s rectangular display, the use which helps achieve an electronic device having little unevenness in brightness over the entire surface of the display panel as taught by Kimura et al.  
Conclusion
The following art is cited for further references.
                                        USPN 6229506 to Dawson et al 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.